Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 1 of 10




                               EXHIBIT L
Excerpts of Deposition Testimony of Martin Tripp, Karl Hansen and Elon Musk
            Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 2 of 10
                                  Karl Hansen-Confidential

              1                    UNITED STATES DISTRICT COURT

              2                          DISTRICT OF NEVADA

              3                                  -oOo-

              4                                               REPORTER CERTIFIED
                   TESLA, INC., a Delaware      :                TRANSCRIPT
              5    corporation,                 :
                                                :   CASE NO.
              6                 Plaintiff,      :   3:18-cv-00296-LRH-CBC
                                                :
              7       vs.                       :
                                                                CONFIDENTIAL
                                                :
              8    MARTIN TRIPP, an individual, :
                                                :
              9                 Defendants.     :
                                                :
             10                                 :
                   AND RELATED COUNTERCLAIMS    :
             11    =====================================================

             12

             13                              **CONFIDENTIAL**

             14              VIDEOTAPED DEPOSITION OF KARL HANSEN

             15                    Wednesday, September 4, 2019

             16                              Reno, Nevada

             17

             18

             19

             20

             21    REPORTED BY:

             22    MICHELLE BLAZER CCR #469 (NV)

             23    CSR #3361 (CA)

             24    FILE NO. 19-29471

             25


DepoServices.com                  CHASE LITIGATION SERVICES                     800.949.8044
                                                                                           1
                           Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 3 of 10
                                 Karl Hansen-Confidential                                                                Karl Hansen-Confidential

 10:17:02     1    accounts.                                                            10:20:28     1    investigations, and that's probably -- that's not even

              2             Q     Do you know anything about the amount of                           2    relevant to this matter, but at the end of the day Mr.

              3    scrap Tesla was generating at the Gigafactory?                                    3    Gouthro reported to me that his information from Jeff

              4             A     The amount of scrap that they were                                 4    Jones and from folks in the accounting world were that

 10:17:20     5    generating?    I have no personal knowledge of the                   10:20:47     5    there was excess losses of 100 million-plus dollars.

              6    amount as it relates to Mr. Tripp.                                                6            Q       Would it be fair to say that -- that your

              7             Q     Do you have knowledge about scrap at the                           7    knowledge is about theft of scrap and missing raw

              8    Gigafactory otherwise?                                                            8    materials; is that correct?

              9             A     I do.                                                              9            A       Yes.

 10:17:37 10                      As part of my responsibility as an                    10:21:01 10               Q       But your knowledge is not about the

             11    investigator I was tasked to conduct investigative                               11    amounts of scrap Tesla was generating?

             12    activity related to widespread thefts of scrap, raw                              12            A       I would agree with that, yes.      That's

             13    material, production materials and other things that                             13    fair to say.

             14    resulted in a significant financial loss to Tesla.                               14            Q       And do you have any information about

 10:18:04 15       But I was not assigned any part of the investigative                 10:21:14 15       whether -- how Tesla was storing scrap at the

             16    role as it relates to Mr. Tripp, Mr. Tripp's                                     16    Gigafactory complied with all safety regulations?

             17    mentioning of scrap numbers associated with that,                                17    Whether it was maintained safely?

             18    losses to Tesla financially, or what have you.      Any                          18            A       I do have knowledge of that.      I know they

             19    knowledge I have of that was based on my                                         19    weren't.

 10:18:28 20       investigations of losses.                                            10:21:29 20               Q       And what's your knowledge of that?

             21                   Also, based on information provided to                            21            A       So my knowledge of the storage of scrap,

             22    myself and others in a security operations pre-shift                             22    the storage of lithium batteries, the storage of --

             23    meeting on June 5th wherein Elon Musk, Tesla CFO                                 23    I'm not sure of the industry term, but miss --

             24    Deepak, I forgot his last name, Director of Security                             24    mis-manufactured products or materials, maybe they

 10:18:51 25       Operations Jeff Jones, had a telephone conference with               10:21:51 25       don't pass a QA inspection or whatnot, there was a

DepoServices.com                 CHASE LITIGATION SERVICES              800.949.8044   DepoServices.com                  CHASE LITIGATION SERVICES                   800.949.8044
                                                                                  51                                                                                           53




                                 Karl Hansen-Confidential                                                                Karl Hansen-Confidential

 10:18:51     1    Mr. Gouthro as well as other leadership.    Mr. Musk                 10:21:51     1    designated area at the Gigafactory known as the

              2    directed that all employees be reminded of the NDAs                               2    recycle area.     Batteries, battery components, battery

              3    that they had signed, that there was to be no                                     3    parts were stored and just thrown in boxes or on

              4    discussion of any of these concerns.                                              4    certain pallets.       They were stored in trailers, and I

 10:19:12     5                   And those concerns were Elon Musk                     10:22:14     5    say cargo van, dry trailers, tractor-trailer vans on

              6    specifically stating that between January and June a                              6    various locations on the property.         There was an

              7    figure of $37 million in raw material was unaccounted                             7    occasion of a fire involving an explosion or a what --

              8    for and missing.                                                                  8    what I was told was maybe a gas-off.         That's not my

              9                   I became aware of that because Mr.                                 9    level of expertise with respect to lithium batteries,

 10:19:31 10       Gouthro, being my supervisor, directed me to                         10:22:37 10       but I did know that they needed to be stored -- I was

             11    previously conduct investigations into these thefts.                             11    told by engineering and environmental safety and

             12                   Additionally, prior conversations with                            12    health personnel that they were concerned because

             13    Mr. Gouthro at the onset of those investigations                                 13    there were literally millions of batteries stored over

             14    indicated that there were losses and thefts.     Now,                            14    in an area of the Gigafactory that was under

 10:19:52 15       this is Mr. Gouthro stating thefts in excess of                      10:22:52 15       construction.     Their concern was that there was hot

             16    $100 million, and that this information -- when I                                16    work going on, and these lithium batteries were there.

             17    asked I said, well, where are these figures coming                               17                    The environmental health guy told me that

             18    from?    How are we going to account for this?   Based on                        18    he had spoken to people to get these batteries

             19    my experience they had been investigating spot thefts                            19    removed.    But literally, millions of them.       Pallets.

 10:20:11 20       here and there, you know onesies and twosies, if you                 10:23:08 20                       As far as the other scrap, there were

             21    will.                                                                            21    drive unit parts, battery parts, other various

             22                   And I started to take a look at the                               22    production components that were just rampantly stored

             23    overall picture and determined that there was probably                           23    outside the back of the gigafactory.         It got to a

             24    a more widespread organized effort with respect to                               24    point where a tent was set up or -- and being utilized

 10:20:28 25       theft.   And I'm not going to get into, I guess, my                  10:23:27 25       for materials that there was no more room for.

DepoServices.com                 CHASE LITIGATION SERVICES              800.949.8044   DepoServices.com                  CHASE LITIGATION SERVICES                   800.949.8044
                                                                                  52                                                                                           54
                        Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 4 of 10
                                  Karl Hansen-Confidential                                                                   Karl Hansen-Confidential

 10:23:27     1                    So that's my -- my knowledge.       And inside            10:26:25     1    understanding that batteries were to be controlled in

              2    corridors were blocked.         It was -- was not organized,                           2    a -- I'm sorry, let me start again.

              3    was not orderly, and that's my knowledge of that.                                      3                   It was your understanding that batteries

              4            Q       And is your knowledge based on both your                               4    were to be stored in a climate-controlled environment;

 10:23:48     5    own observations and conversations you had with other                     10:26:54     5    is that correct?

              6    employees at the Gigafactory?                                                          6              A    That is correct.

              7            A       Based on my personal knowledge, my                                     7              Q    And it's your understanding that the --

              8    observations, and my interactions with Tesla's                                         8    there is millions of batteries, I think you said, that

              9    recycling manager, Mr. Elles, who complained to me                                     9    were not stored in the climate-controlled environment;

 10:24:01 10       when I got -- we got a report of a theft, that he was                     10:27:06 10       is that correct?

             11    extremely frustrated that he could not manage this                                    11              A    That's correct.

             12    area because there were no SOPs.           Tesla had no                               12              Q    And how do you know they weren't stored?

             13    standard operating procedures, no guidelines, and --                                  13              A    I observed them, and I was approached

             14    and no practical application to organize this scrap                                   14    while I was an employee there conducting a security

 10:24:22 15       and materials and theft.                                                  10:27:14 15       patrol by an environmental safety manager who also was

             16                    Furthermore, he indicated that this is                                16    an OSHA instructor, he told me and made it clear that

             17    wide open, used some colorful language, and stated                                    17    he had spoken to somebody about these batteries, I

             18    he's tired of these employees just driving up, backing                                18    believe it was over the last -- the preceding couple

             19    their vehicles in here, grabbing stuff, throwing                                      19    of days, and that no action had been taken.        And that

 10:24:38 20       materials in there, and telling me that then they are                     10:27:33 20       his -- the contractors had hot work permits that --

             21    taking it down to scrap metal yards.                                                  21    that -- welding hot work, different things like that

             22                    He went into the telling me he's worked                               22    that needed to be done, and there was a concern that

             23    in the industry for 20 plus years, he's never seen an                                 23    there could be a potentially dangerous situation

             24    operation like this.                                                                  24    involving the batteries, hot work, things like that.

 10:24:49 25                       So that's the basis of my knowledge.                      10:27:50 25                 Q    During your time at Tesla was that

DepoServices.com                  CHASE LITIGATION SERVICES                  800.949.8044   DepoServices.com                 CHASE LITIGATION SERVICES                   800.949.8044
                                                                                       55                                                                                          57




                                  Karl Hansen-Confidential                                                                   Karl Hansen-Confidential

 10:24:49     1            Q       Do you recall Mr. Elles's first name?                     10:27:50     1    concern over the batteries and how those batteries

              2            A       Michael, I believe.                                                    2    were stored, was that ever addressed, to your

              3            Q       And do you recall around what time this                                3    knowledge?

              4    conversation occurred?                                                                 4              A    By who?     Was it addressed in what way?

 10:24:59     5            A       I do not.     I do not.                                   10:28:08     5              Q    I'm just wondering if it was corrected.

              6            Q       Was it when you were still an employee?                                6    If they were put in a safe place.

              7            A       Yes, it was.                                                           7              A    I never observed that during my tenure at

              8            Q       For -- and I think you mentioned it was                                8    all.   I reported the EHS guys' concerns.       What

              9    batteries and drive units that you saw being stored                                    9    happened after that, I don't know.        But I can tell you

 10:25:41 10       poorly --                                                                 10:28:22 10       that I observed nothing changing with respect to that.

             11            A       Sure.                                                                 11              Q    And could you just give me a sense of

             12            Q       -- at the --                                                          12    what you observed of the batteries?       How they were

             13            A       Yeah.                                                                 13    stored?    Where they were stored?

             14            Q       -- Tesla?                                                             14              A    Sure.    Outside the back area, inside

 10:25:44 15                       Any other types of scrap that you recall?                 10:28:39 15       cargo vans, dry tractor-trailer vans.        The -- the

             16            A       Absolutely.      Different plastics, molded                           16    pallets of millions of these battery cells, these

             17    components ultimately used in I want to say the end                                   17    individual battery cells were -- I believe they were

             18    state assembly of the -- I'll say the Model 3 battery                                 18    in D and E quad.     I'd -- I'd have to look at a

             19    unit itself.     When it went through that production                                 19    schematic, you know, of the area to -- to be specific

 10:26:09 20       line, plastic pieces, electrical wiring harnesses,                        10:28:58 20       on that, but they were definitely in those two modules

             21    things like that.       Lots of it.                                                   21    that were under construction.

             22                    So, yeah, I mean, I -- I couldn't                                     22                   And those batteries were palletized,

             23    specifically tell you what those are called.           I -- I                         23    wrapped in plastic, various markings on them with

             24    don't have that background.                                                           24    respect to date of manufacture.

 10:26:25 25               Q       And concerning the batteries it was your                  10:29:18 25                      There were also markings that they were

DepoServices.com                  CHASE LITIGATION SERVICES                  800.949.8044   DepoServices.com                 CHASE LITIGATION SERVICES                   800.949.8044
                                                                                       56                                                                                          58
                        Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 5 of 10
                                Karl Hansen-Confidential                                                                     Karl Hansen-Confidential

 10:29:18     1    bad cells, return to Panasonic, send to this person,                     10:32:05     1    Gigafactory.     Also, Tesla has off-site warehouses out

              2    this person, things like that.                                                        2    there, and there are trailers at -- cargo trailers

              3                  Additionally out back, individual battery                               3    that are around these warehouses that are also filled

              4    cells.   And on the production floor where there were                                 4    with various scrap materials and batteries, and I

 10:29:34     5    challenges with respect to maybe a production accident                   10:32:28     5    would say -- and I -- I know five.           I would say that

              6    or something, these batteries were observed just being                                6    there was approximately two more that I observed

              7    thrown in a vat of water, I guess a 30 or 50-gallon                                   7    during another investigation in looking for some

              8    drum of water.    And I don't know the end state of when                              8    missing property over at those warehouses.

              9    they were removed, if they were removed, but during my                                9            Q       So there are five trailers at the

 10:29:55 10       patrols and investigation into an incident occurring                     10:32:43 10       gigafactory, and you saw two more at off-site

             11    wherein a couple pallets of batteries crashed to the                                 11    warehouses; is that correct?

             12    floor, started sparking, caused a little fire up                                     12            A       That's -- yes.       Yes.   I'll agree to that.

             13    there, my review of the video on that, as well as my                                 13            Q       And the off-site trailers, those were

             14    inspection of the conveyor and the machine led me to                                 14    also not temperature-controlled; is that correct?

 10:30:17 15       see that there were these drums with water.                              10:32:58 15               A       That is correct.

             16                  And during that incident these -- these                                16            Q       And about how big were the trailers?

             17    batteries were being picked up and scooped and dumped                                17            A       They were 53-foot dry cargo dry vans.          I

             18    into this container of water that was on the                                         18    believe approximately 53.         I think that's what the

             19    manufacturing floor.                                                                 19    overall length is.

 10:30:31 20                     Out back, same thing.      Well, not -- well,              10:33:12 20               Q       And about how many pallets do you recall

             21    there were -- there were, in fact, a couple of those                                 21    seeing of batteries stored at the Gigafactory?

             22    out back against the back of the building during my                                  22            A       Are you referring to the D and E mod?

             23    observations and my tenure where batteries were inside                               23            Q       Yes.    Well, just that you saw that you

             24    a vat of water.    They appeared to have been there for                              24    thought were unsafe -- was unsafe storage of batteries

 10:30:46 25       an extended period of time.                                              10:33:29 25       by being maintained on those pallets.

DepoServices.com                CHASE LITIGATION SERVICES                   800.949.8044   DepoServices.com                  CHASE LITIGATION SERVICES                   800.949.8044
                                                                                      59                                                                                           61




                                Karl Hansen-Confidential                                                                     Karl Hansen-Confidential

 10:30:46     1                  And the trailers, the tractor-trailers                     10:33:29     1            A       Hundreds.     Between -- I -- I --

              2    where you had -- again, I don't know the term, but you                                2    between 100 and 200, based on my recollection right

              3    had a, I don't know, probably a 12-inch by eight-foot                                 3    now, and looking at those rows and remembering, you

              4    whatever unit module or -- or even more assembled -- a                                4    know, how many were in those rows, definitely between

 10:31:12     5    bigger assembly units that were stacked in                               10:33:57     5    100 and 200 at a minimum.

              6    tractor-trailers, like I say, in different areas.          An                         6            Q       And you said those were stored in the D

              7    area known as the boneyard, there were several old                                    7    and E quad; is that correct?

              8    tractor-trailers over there.        Scrap steel, scrap                                8            A       I believe they were D and E quad, yes.

              9    metal, a whole bunch of things.                                                       9            Q       And you mentioned one incident where you

 10:31:26 10                     So those are my observations.                              10:34:14 10       are aware of that the -- some batteries fell over and

             11             Q    Do you know if the cargo trailers were                                 11    there was some sparking; is that correct?

             12    temperature-controlled?                                                              12            A       Yeah.    Caused a small fire, correct.

             13             A    They were not.                                                         13    Very, very small.

             14             Q    And how do you know that?                                              14            Q       Is that -- is that the only incident you

 10:31:35 15                A    I have a commercial driver's license, and                  10:34:26 15       recall with the batteries?

             16    I'm aware of what those trailers look like, and they                                 16            A       I was -- I observed a video of a battery

             17    were not temperature-controlled trailers.                                            17    exploding, and then that was during a review of

             18             Q    About how many --                                                      18    another investigation and a discussion we had after

             19             A    And there was no electric over there, so                               19    that particular incident, in fact, and the volatility

 10:31:47 20       even -- how many trailers?                                               10:34:40 20       of these battery cells.

             21             Q    Let me ask it again.                                                   21                    Additionally, I'm -- I was made aware of

             22                  And can you estimate how many trailers                                 22    an explosion, if you will, by battery cells that were

             23    you saw with batteries?                                                              23    in one of those vats of water behind the Gigafactory

             24             A    Yes.    I am aware of five individual                                  24    that caused a small fire back there.           I did not

 10:32:05 25       trailers at different locations around the                               10:34:58 25       personally observe that.         That was information told to

DepoServices.com                CHASE LITIGATION SERVICES                   800.949.8044   DepoServices.com                  CHASE LITIGATION SERVICES                   800.949.8044
                                                                                      60                                                                                           62
                           Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 6 of 10
                                 Karl Hansen-Confidential                                                                     Karl Hansen-Confidential

 10:34:58     1    me by Mr. Gouthro, as well as Mr. Halliday and others                        10:37:47     1            Q    And do you --

              2    that had been part of the investigative team during                                       2            A    And that was information I was told by

              3    that time.                                                                                3    the supervisor.    I was tasked to look into that with

              4             Q     So if I have that right those are three                                    4    Mr. Gouthro, Mr. Halliday, the -- Tesla's engineering

 10:35:19     5    separate instances?                                                          10:38:01     5    team came down because they were concerned about this,

              6             A     Yes.    Yeah.                                                              6    they didn't know how this could have happened.         I was

              7             Q     So you mentioned you observed security                                     7    asked to go up and conduct an investigation into this,

              8    footage of a battery exploding.            Can you describe what                          8    review footage.    Because employees had been

              9    you observed?                                                                             9    identified, as -- as it was explained to me, in an

 10:35:35 10                A     Yeah.    I observed video surveillance, I                     10:38:16 10       effort to speed a process or somehow -- I believe it

             11    guess surveillance footage of a vehicle that ran over                                    11    was speed a process.     But anyway, they would -- they

             12    a battery cell in one of the parking lots that                                           12    would at times put tape over sensors on -- on these

             13    exploded and shot through the air ultimately.            That                            13    things, and that tape, obviously, over a sensor would

             14    was my observation on that.                                                              14    prevent the -- the operation of the machine as it's

 10:35:57 15                Q     So the battery was just sitting on kind                       10:38:41 15       designed to do.

             16    of the -- like the parking lot; is that accurate?                                        16                 That investigation was ultimately handled

             17             A     That is accurate.                                                         17    by -- by somebody else.

             18             Q     And do you know how it got there?                                         18            Q    And are you aware of a similar incident

             19             A     I have no idea, no.                                                       19    occurred again at the -- at the Gigafactory where

 10:36:06 20                Q     And then the other incident was a -- I                        10:39:02 20       batteries fell over or sparked?         That kind of thing?

             21    think you said that the -- a pallet crashed, and --                                      21            A    I'm not personally aware, but I have

             22             A     Well, there were, like, I think three or                                  22    heard that it happens, and it happened on several

             23    four pallets on -- on the pro -- say the production --                                   23    other occasions.

             24    production conveyor system.         In the area I think it                               24                 Actually, I am.       I am aware of one, yes.

 10:36:31 25       was A mod, A module, where the -- the initial assembly                       10:39:17 25       In fact, it may have -- I don't know if it was that

DepoServices.com                 CHASE LITIGATION SERVICES                      800.949.8044   DepoServices.com               CHASE LITIGATION SERVICES                   800.949.8044
                                                                                          63                                                                                        65




                                 Karl Hansen-Confidential

 10:36:31     1    of the battery units started.            And so yes, that's what

              2    I observed.    Several of those.          Just the machine

              3    apparently starting by itself, and pushing these right

              4    off on to the floor.

 10:36:54     5             Q     What kind of machine was it?

              6             A     I don't know the name of it.          It's part

              7    of the manufacturing and production conveyor system,

              8    if you will, where pallets are brought in by these

              9    remote vehicles.      I say pallets.        I don't even know if

 10:37:08 10       that's an accurate term, but they are like a tray,

             11    stacked individual trays with 140 something individual

             12    different battery cells, they are stacked 30 high, and

             13    they go through the process, you know, down the

             14    conveyor belt ultimately to whatever end -- end use

 10:37:25 15       area.

             16                   I'm not -- I don't know the production

             17    role.   So -- but that's what I observed.           Conveyor

             18    system, if you will, is what it appeared to me to be.

             19             Q     And then the -- your understanding is

 10:37:37 20       that the conveyor system in some way malfunctioned

             21    causing the batteries to fall and sparking which led

             22    to a fire?

             23             A     That's correct.       That's correct.

             24             Q     And was anyone hurt within the fire?

 10:37:47 25                A     To my knowledge, no.          No.

DepoServices.com                 CHASE LITIGATION SERVICES                      800.949.8044
                                                                                          64
            Case
          Case    3:20-cv-03426-JD Document
               3:18-cv-00296-LRH-CLB          103-12
                                       Document  180-6Filed 02/12/21
                                                         Filed 05/05/20Page 7 of2 10
                                                                         Page     of 26
                                   Martin Tripp-Confidential

                                     UNITED STATES DISTRICT COURT

                                            DISTRICT OF NEVADA


                                                            REPORTER'S CERTIFIED
                     TESLA, INC., a Delaware                )
                                                                TRANSCRIPT
                     corporation,               )
                                                )               Case No.:
                          Plaintiff,            )
                                                )               3:18-cv-00296 LRH-CBC
                                     v.         )
                                                )
                     MARTIN TRIPP,              )
                                                )
                                                                   CONFIDENTIAL
                          Defendant,            )
                     ___________________________)
                                                )
                     AND RELATED COUNTER-CLAIMS.)
                     ___________________________)




                                                CONFIDENTIAL

                               VIDEOTAPE DEPOSITION OF MARTIN TRIPP

                                           PHOENIX, ARIZONA
                                     WEDNESDAY, SEPTEMBER 4, 2019
                                               9:01 A.M.




                      DAVID M. LEE, RMR, CCR
                      Certified Reporter
                      Certificate Number 50391
                      File No.: 19-29468

DepoServices.com                    CHASE LITIGATION SERVICES                             800.949.8044
                                                                               MSJ_629               1
                          Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 8 of 10
          Case 3:18-cv-00296-LRH-CLB  Document
                                  Martin        180-6 Filed 05/05/20 Page 3 of 26
                                         Tripp-Confidential                                                  Case 3:18-cv-00296-LRH-CLB  Document
                                                                                                                                     Martin        180-6 Filed 05/05/20 Page 5 of 26
                                                                                                                                            Tripp-Confidential

 09:51        1          Q.   How should you be viewed then?                                        09:53        1         A.   Not to my knowledge.
 09:51        2          A.   Preferably not viewed at all.                                         09:53        2         Q.   You also disclosed to her information about
 09:51        3          Q.   All right.     You wanted to remain anonymous.                        09:53        3    the number of Model 3s that were being produced.
 09:51        4          A.   That is correct.                                                      09:53        4    Do you remember that?
 09:51        5          Q.   You wanted to continue with your job at                               09:53        5         A.   Yes.
 09:51        6    Tesla while continuing to provide information to                                 09:53        6         Q.   Was that an issue of public safety?
 09:51        7    reporters.                                                                       09:53        7         A.   I can't say that it is.
 09:51        8          A.   Only if it was necessary.                                             09:53        8         Q.   Why did you disclose it to Linette Lopez?
 09:51        9          Q.   And you were going to do that for as long                             09:53        9         A.   Because Elon Musk was lying to investors and
 09:51       10    as you thought it was necessary.                                                 09:54       10    the public about the amount of cars being produced
 09:51       11          A.   Yes.                                                                  09:54       11    per day, and I was showing proof of that.
 09:51       12          Q.   As determined by you.                                                 09:54       12         Q.   Okay.     Let's suppose that you thought the
 09:51       13          A.   Yes.                                                                  09:54       13    numbers that you were being put to the public were
 09:51       14          Q.   So you thought by changing -- by -- excuse                            09:54       14    incorrect.     Why go to a reporter with Tesla
 09:51       15    me.    Let me start that again.                                                  09:54       15    confidential information?           What's the importance of
 09:51       16                       You thought by sharing information with                       09:54       16    that?
 09:51       17    Linette Lopez, you would change the -- what was                                  09:54       17         A.   I believed it was wrong.           I, myself, was an
 09:52       18    being done at the Tesla Gigafactory; right?                                      09:54       18    investor with restricted stock units, and I believe
 09:52       19          A.   That was my hope.                                                     09:54       19    that it was wrong for him to say one thing, and we
 09:52       20          Q.   And you were going to continue to provide                             09:54       20    were actually doing another.
 09:52       21    information from Tesla to Linette Lopez as long as                               09:54       21         Q.   So because you thought it was wrong, it was
 09:52       22    it was -- you thought there were things that needed                              09:54       22    okay to steal Tesla confidential information and
 09:52       23    to be changed at Tesla's Gigafactory.                                            09:54       23    provide it to a reporter.
 09:52       24          A.   If it involved public safety, yes.                                    09:54       24         A.   Correct.
 09:52       25          Q.   So a lot of the information that you                                  09:54       25         Q.   Did you raise the issue of the number of

DepoServices.com                  CHASE LITIGATION SERVICES                         800.949.8044   DepoServices.com                  CHASE LITIGATION SERVICES                         800.949.8044
                                                                         MSJ_630              57                                                                            MSJ_632              59




          Case 3:18-cv-00296-LRH-CLB  Document
                                  Martin        180-6 Filed 05/05/20 Page 4 of 26
                                         Tripp-Confidential

 09:52        1    disclosed had to do with the amount of dollar value
 09:52        2    of scrap.     Do you remember that?
 09:52        3          A.   Yes.
 09:52        4          Q.   How is that an issue of public safety?
 09:52        5          A.   I can't say that it is.
 09:52        6          Q.   Then why were you disclosing it to Linette
 09:52        7    Lopez?
 09:52        8          A.   Because there was a concern internally
 09:52        9    amongst many employees.
 09:52       10          Q.   Okay.    So there was a concern internally
 09:52       11    amongst employees, and you didn't see it was
 09:52       12    changing to your liking; right?
 09:52       13               MR. FISCHBACH:       Object to the form of the
 09:53       14    question.
 09:53       15               THE WITNESS:      It was not changing to the
 09:53       16    liking of anyone.
 09:53       17          Q.   BY MR. GATES:      You didn't think that Tesla
 09:53       18    was changing sufficiently in response to the
 09:53       19    concerns about the level of scrap.
 09:53       20          A.   That is correct.
 09:53       21          Q.   And so because of that, you decided to
 09:53       22    provide Tesla confidential information to Linette
 09:53       23    Lopez.
 09:53       24          A.   Yes.
 09:53       25          Q.   But that's not an issue of public safety.

DepoServices.com                  CHASE LITIGATION SERVICES                         800.949.8044
                                                                         MSJ_631              58
  Case
Case    3:20-cv-03426-JD Document
     3:18-cv-00296-LRH-CLB        103-12
                           Document  177-1Filed  02/12/21
                                             Filed 05/05/20Page 9 of
                                                             Page    10135
                                                                  2 of
                        CONFIDENTIAL - Elon Musk - 2/21/2020
                                                                               Page 1


                        UNITED STATES DISTRICT COURT
                        DISTRICT OF NEVADA
     ____________________________
     TESLA, INC., a Delaware     )
     corporation,                )
                                 )
               Plaintiff,        )
                                 )
     v.                          )           Case No.
                                 )     3:18-CV-00296-LRH-CBC
     MARTIN TRIPP, an            )
     individual,                 )
                                 )
               Defendant.        )
     _________________________   )
     MARTIN TRIPP, an            )
     individual,                 )
                                 )
          Counterclaimant,       )
                                 )
     v.                          )
                                 )
     TESLA, INC., a Delaware     )
     corporation,                )
                                 )
          Counterdefendant,      )
     ____________________________)

                                   CONFIDENTIAL
                    Videotaped Deposition of Elon Musk
                           Los Angeles, California
                           Friday, February 21, 2020




                 Michael P. Hensley, RDR, CSR No. 14114




                                   Depo Dynamics
                                   (888) 494-3370


                                                                7ce0a6f1-0c9d-45ff-8c40-5bf5a42eec72
                         Case 3:20-cv-03426-JD Document 103-12 Filed 02/12/21 Page 10 of 10
          Case 3:18-cv-00296-LRH-CLB Document 177-1 Filed 05/05/20 Page 4 of 135                       Case 3:18-cv-00296-LRH-CLB Document 177-1 Filed 05/05/20 Page 6 of 135
                                  CONFIDENTIAL - Elon Musk - 2/21/2020                                                         CONFIDENTIAL - Elon Musk - 2/21/2020
                                                                                   Page 13                                                                                      Page 15


          1    you supported -- or that you submitted in opposition to                                 1    Q.         And it references something called "NCM"; is
          2    your deposition?                                                                        2    that right?
          3    A.         I suppose it was.                                                            3    A.         Yes.
          4    Q.         All right.      Did you read this before you signed                          4    Q.         NCM is shorthand for nonconforming material?
          5    it?                                                                                     5    A.         Yes.
          6    A.         Yeah.                                                                        6    Q.         In other words, scrap; correct?
          7    Q.         Is everything in this declaration true?                                      7    A.         Yes.
          8    A.         I certainly believed it to be true.               Do you want                8    Q.         And the gist of this email is that Mr. Tripp is
          9    me to read it in detail?                                                                9    expressing concern to you regarding scrap in the
          10   Q.         I do not, Mr. Musk.                                                          10   Gigafactory; correct?
          11   A.         Yeah.                                                                        11   A.         Yes.
          12   Q.         I want to ask you, however, why this deposition                              12   Q.         Does Tesla encourage the practice of its
          13   would pose a substantial burden and hardship to you in                                  13   employees reaching directly out to the CEO if they see
          14   this case.                                                                              14   something that concerns them?
          15   A.         Well, I have a lot of obligations to run two                                 15   A.         I do.
          16   companies and make sure that the right thing happens                                    16   Q.         In May of 2018 was the amount of scrap at the
          17   there.     This case, in my view, is a frivolous case                                   17   Gigafactory a serious concern for you?
          18   brought by a counterparty who is just a terrible human                                  18   A.         Yes.
          19   being.     And, frankly, if I may say so, I -- I'm troubled                             19   Q.         Did you do anything in response to Mr. Tripp's
          20   by your association with him.                                                           20   email?
          21              So instead of me being able to do my duty for                                21   A.         I -- I don't recall exactly what I did, but I
          22   the companies, I'm here.            This is not -- this is not --                       22   wanted to -- like, I forwarded it on to have it be
          23   this is not -- does not serve anyone.              It's not good.                       23   looked into.
          24   It's a waste of time.                                                                   24              (Exhibit 4 was marked for identification.)
          25   Q.         I think you knocked your microphone down,                                    25              MR. FISCHBACH:       4?



                                             Depo Dynamics                                                                                Depo Dynamics
                                             (888) 494-3370                                                                               (888) 494-3370




          Case 3:18-cv-00296-LRH-CLB Document 177-1 Filed 05/05/20 Page 5 of 135                       Case 3:18-cv-00296-LRH-CLB Document 177-1 Filed 05/05/20 Page 7 of 135
                       CONFIDENTIAL - Elon Musk - 2/21/2020                                                         CONFIDENTIAL - Elon Musk - 2/21/2020
                                                                         Page 14                                                                                      Page 16


1    Mr. Musk.                                                                               1              MR. SPIRO:      Copy for me?
2    A.        Yeah.                                                                         2              MR. FISCHBACH:       That is your copy.
3    Q.        Thank you.                                                                    3    BY MR. FISCHBACH:
4              THE VIDEOGRAPHER:        Mr. Musk, if it could be on                          4    Q.        Sir, the court reporter has handed you what has
5    your jacket, please.                                                                    5    been marked as deposition Exhibit 4.             This is an email
6              THE WITNESS:       Yeah.                                                      6    originally from Mr. Tripp to you on June 10th and then a
7              THE VIDEOGRAPHER:        Thank you, sir.                                      7    response from you to Mr. Tripp.
8    BY MR. FISCHBACH:                                                                       8              And in this email, you state "Getting scrap from
9    Q.        And, sir, if I understand you correctly, time is                              9    when cells exit Panasonic to less than 1 percent needs
10   a very precious commodity for you, given the                                            10   to be a hardcore goal."
11   responsibilities you have to these various companies; is                                11             Did you actually write that?
12   that true?                                                                              12   A.        Yeah.
13   A.        Yes.    This is -- I have a lot of responsibility,                            13   Q.        And when you say something, do you mean it?
14   and it's critical to execute that responsibility.                   If I                14   A.        Almost always.
15                                                   a I
     am constantly deposed in cases that lack merit, as                                      15   Q.        Okay.    Well, should Tesla employees believe you
16   view this one to be --                                                                  16   when you make a statement like that?
17             MR. FISCHBACH:       May I have that marked, please?                          17   A.        Yes.
18             (Exhibit 3 was marked for identification.)                                    18   Q.        So Mr. Tripp should have believed you when you
19   BY MR. FISCHBACH:                                                                       19   stated that getting scrap down to 1 percent is a
20   Q.        Sir, the court reporter has handed you what has                               20   hardcore goal for the company?
21   been marked as deposition Exhibit 3.             That is an email                       21   A.        Of course.
22   sent from Martin Tripp to you on May 16th of 2018.                                      22   Q.        Did you do anything in response to this email to
23             The title of this email is "Stator Scrap Pareto                               23   meet that hardcore goal?
24   (Month of April)"; correct?                                                             24   A.        We did many things, and we have achieved it.                 No
25   A.        Yes.                                                                          25   thanks to Tripp.



                                  Depo Dynamics                                                                                Depo Dynamics
                                  (888) 494-3370                                                                               (888) 494-3370
